Exhibit 99.1 SPAR Group Announces Financial Results for the Second Quarter 2015 WHITE PLAINS, N.Y., August 17, 2015 (GLOBE NEWSWIRE) SPAR Group, Inc. (Nasdaq:SGRP), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced its financial results for the second quarter ended June 30, 2015. Highlights for the three and six months periods ended June 30, 2015 as compared to the same periods in the prior year include: ● 2Q15 revenue decreased five percent to $29.5 million. Adjusting for the impact of foreign currency translation, 2Q15 revenue increased 3 percent. ● 2Q15 net income attributable to SPAR Group, Inc. was $29,000, or $0.00 per share, versus 2Q14 net income of $577,000, or $0.03 per share. ● Revenue for the six months ended June 2015 was relatively unchanged. Adjusting for the impact of foreign currency translation, revenue for the six months ended June 2015 increased 6 percent. ● Net loss attributable to SPAR Group, Inc. for the six months ended June 30, 2015 was ($46,000), or ($0.00) per share, compared to net income of $208,000, or $0.01 per share for the six months ended June 30, 2014. Financial Results by Geography (in 000's) Three Months Ended June 30, % Six Months Ended June 30, % Revenue: Change Change International $ 18,362 $ 18,283 0% $ 36,656 $ 35,361 4% Domestic 11,105 12,641 -12% 22,077 23,599 -6% Total $ 29,467 $ 30,924 -5% $ 58,733 $ 58,960 0% Three Months Ended June 30, Six Months Ended June 30, Net Income: International $ ) $ 163 $ ) $ 94 Domestic 414 114 Total $ 29 $ 577 $ ) $ 208 Earnings Per Basic and Diluted Shares $ $ $ ) $ Commenting on second quarter results Chief Executive Officer, Jill Blanchard, said, “In reviewing our second quarter and year to date results, our performance was reflective of the first phase of the implementation of our new strategies and also challenged on two fronts: first an unfavorable foreign exchange impacted our international operations and second we had inconsistent performance in our business units both domestically and internationally.” “While we are pleased with our successes in the geographies and business units where we have implemented new strategic initiatives, our near term results are likely to continue to be inconsistent until we can adopt these initiatives across our entire footprint, which will take time and investment. We clearly have the blueprint for success and are stepping up our efforts, which should provide for more consistent results and long term profitable growth.” -6- Margin Profile b y Geography Gross Margin: Three Months Ended June 30, Basis Point Six Months Ended June 30, Basis Point Change Change International 19.9% 20.4% 19.6% 19.6% 7 Domestic 31.6% 31.4% 15 31.2% 29.7% 146 Total 24.3% 24.9% 23.9% 23.6% 35 Operating Expenses as a % of Sales : Three Months Ended June 30, Basis Point Six Months Ended June 30, Basis Point Change Change International 18.9% 17.9% 95 17.9% 17.8% 11 Domestic 28.7% 27.0% 173 30.1% 28.5% 162 Total 22.6% 21.6% 95 22.5% 22.1% 42 Domestic gross profit margin for the three months ended June 30, 2015, was 31.6% compared to 31.4% for the same period in 2014. The increase in gross profit margin was due primarily to a favorable mix of project work compared to last year. International gross profit margin for the three months ended June 30, 2015, was 19.9% compared to 20.4% for the same period last year. The gross margin change over last year was primarily due to higher cost business in Mexico, China, Canada and India, partially offset by lower cost business in South Africa and Japan. During the second quarter of 2015, operating expenses decreased one percent compared to the same period in 2014, with a 7% decrease in domestic business segment expenses partially offset by a 6% increase in international business segment expenses. The Company reported net income attributable to SPAR Group, Inc. of $29,000, or $0.00 per share, for the period ended June 30, 2015, compared to a net income of $577,000 for the period ended June 30, 2014, or $0.03 per share. Balance Sheet as of June 30, 2015 As of June 30, 2015, cash and cash equivalents totaled $5.7 million. Working capital was $15.4 million and current ratio was 2.0 to 1. Total current assets and total assets were $30.3 million and $43.1 million, respectively. Total current liabilities and total liabilities were $14.9 million and $20.0 million respectively, total equity was $23.1 million as of June 30, 2015. Conference Call Details : Date: Monday, August 17, 2015 Time: 4:30 p.m. ET
